department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code a one date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b date c state d city e name f number x dollars amount date date employer id number contact person id number contact telephone number contact fax number uil dollar_figure dear issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed on b in the state of c as an unincorporated association your purposes in the constitution are we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records to maintain and elevate the professional and ethical standards of the educational profession in d to promote the welfare and the professional growth of your members to establish and maintain a liaison between other professional organizations with like purposes to develop a favorable relationship with the public and the elected officials of d to provide a means for the membership to have a collective influence on the establishment and execution of educational policies within c and d to keep the membership informed of state and national events and activities that would promote or adversely affect education in c and d in general n w r w you are a membership_organization and your membership consists of certified administrators who are part of the collective bargaining unit of administrators in e you represent the interests of these administrators in negotiating contract language and salary contracts are negotiated every f years currently there are f members each of whom has full voting rights there is no requirement for an e administrator to join the administrators represented by you as a collective bargaining group who choose not to join will be assessed a pro-rata portion of the costs of negotiations your members pay annuals dues of approximately x dollars generally collected through payroll deductions and are mainly used for contract negotiations including attorneys’ fees mediation and arbitration dues may also be used to celebrate members’ life events such as marriage births deaths illness retirement etc as well as for periodic social gatherings furthermore you award an annual scholarship to a graduating senior who plans to pursue a teaching career finally your board_of directors consists of a president and secretary treasurer your president’s responsibilities include appointing a negotiating team to represent you during collective bargaining negotiations law sec_501 of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or legal associations of employees the membership of which is limited to the employees of the designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_1_501_c_4_-1 states an organization may be exempt if i it is not operated for profit and ii it is operated exclusively for the promoting of social welfare sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements sec_1_501_c_4_-1 states that to qualify as a local association of employees exempt from tax and is required that the membership of such an organization be limited to the employees of a designated person or persons in a particular municipality and that the net_earnings of the association be devoted exclusively to charitable educational or recreational purposes revrul_66_59 1966_1_cb_142 states that an organization whose purpose is to pay lump-sum retirement benefits to its members or death_benefits to their survivors does not qualify as a local association of employees because such disbursements are not devoted to charitable educational or recreational purposes within the meaning of sec_501 of the internal_revenue_code letter rev catalog number 47628k application of law you are not as described in sec_501 of the code and sec_1_501_c_4_-1 because your activities do not primarily promote civic betterment or social welfare your activities of negotiating contracts salaries and benefits for your members do not promote social welfare within the meaning of sec_501 of the code moreover you do not meet the provisions of sec_1_501_c_4_-1 your activities are devoted to negotiating collective bargaining agreements for your members and nonmembers who pay prorated dues based on the costs of negotiations consequently you are operating primarily for the private benefit of your members and nonmember administrators in e and not for the benefit of the entire community you are also not a local association of employees within the meaning of sec_1_501_c_4_-1 your funds are primarily used for negotiations and attorney’s fees mediation and arbitration this illustrates they are not used for exclusively charitable educational or recreational purposes you are like the organization described in revrul_66_59 in that your disbursements for attorney’s fees mediation and arbitration for negotiating collective bargaining agreements for members and nonmember e administrators who are charged on a prorated basis are not devoted to charitable educational or recreational purposes within the meaning of sec_501 of the code conclusion you are not a local association of employees within the meaning of sec_501 of the code because your net_earnings are not devoted to charitable educational or recreational purposes you are not operating for social welfare purposes or for the common good of the community in general within the meaning of sec_501 because you operate primarily for the benefit of your members therefore you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization e e e e e e letter rev catalog number 47628k under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
